Title: Warrant of Remission in the Case of Robert Wasson, Master of the Sloop “Sally”, [27 December 1790]
From: Hamilton, Alexander
To: 


[Philadelphia, December 27, 1790]
To all to whom these presents shall come I Alexander Hamilton Secretary of the Treasury of the United States send Greeting. Whereas a statement of facts with the petition of Robert Wasson of Norwalk in the State of Connecticut, Master of a Sloop called the Sally bound from Norwalk in the district of Connecticut to that of the State of New York thereto annexed touching a certain forfeiture and penalty incurred by the said Robert Wasson under the Statute of the United States intitled “An Act for registering and clearing vessels, regulating the coasting trade and for other purposes,” was on the second ultimo transmitted to me the said Secretary of the Treasury by direction of the Judge of the District Court of the District of New York pursuant to the Statute of the United States intitled “An Act to provide for mitigating or remitting the forfeitures and penalties accruing under the revenue laws in certain cases therein mentioned” as by the said statement of facts and petition remaining in the Treasury Department of the United States may fully appear. And Whereas I the said Secretary of the Treasury have maturely considered the said petition and statement, & it doth appear to my satisfaction that the penalty and forfeiture aforesaid were incurred without intention of fraud or wilful negligence, but inasmuch as no special circumstances are alleged wholly to excuse the omission whereby the same have been incurred and to exempt the parties from the imputation of some degree of carelessness and inattention to the law. It doth not appear expedient either to enforce the said penalty and forfeiture or wholly to remit the same. Therefore, Be it known that I the said Secretary of the Treasury in consideration of the premisses and by virtue of the power and authority to me given by the Statute last aforesaid, have remitted and by these presents do remit unto the said Robert Wasson his Executors and Administrators the penalty and forfeiture aforesaid but upon express condition nevertheless that he the said Robert Wasson his Executors or Administrators shall and do pay or cause to be paid unto the Collector of the District of New York for the benefit of such persons other than the United States who are interested in the said penalty or forfeiture one fourth part of the value of the articles of foreign growth or manufacture which are within stated to have been seized, together with all costs and charges attending the proceedings touching the premisses to be assessed as well the former as the latter by the Judge aforesaid.
Given under my hand and seal of Office in the City of Philadelphia, in the State of Pennsylvania this twenty seventh day of December, in the year of our Lord, one thousand seven hundred and ninety and in the fifteenth year of the Independence of the United States.
Alexander HamiltonSecretary of the Treasury
